WINTER, Circuit Judge (dissenting) :
While my brothers purport to assure that there will be “no unnecessary delay in the implementation of the ultimate steps contemplated in the order of the District Court, in the event that the order is affirmed on appeal,” they articulate no reason why the district court’s order should be stayed almost in toto. I dissent from the order, and I dissent from their refusal to conduct an oral hearing at least to determine if what they order is feasible and is capable of accomplishment of its announced objective.
My concept of the rules under which stays should be granted or withheld was set forth in Long v. Robinson, 432 F. 2d 977 (4 Cir. 1970). And, as pointed out in Long, the rules governing the granting of this extraordinary relief are stricter where, as here, the matter has been carefully considered by the district judge and relief has been denied. I am, of course, unable to debate the proper application of those rules by reason of my brothers’ silence. It suffices to say that nothing in the papers convinces me that under Long a stay should be granted, and I would infer from the lack of any reasons advanced by the court for its action that either Long has been totally ignored or that Long has been considered and no reasons sufficient to meet its test for granting relief have been discovered.
Finally, I protest the refusal of the court to permit me and the other judges to hear argument on the applications and the responses. In a case and matter of this importance, it would seem to me to be elementary fairness to the parties and to the judges of the court to permit all to explore in oral argument the merits and demerits of possible courses of action. Additionally, the court has entered an order in a form requested by no one. While it grants a stay, it purports to protect the plaintiff’s rights. Whether it is feasible and workable, or whether it is an empty gesture, is a matter of speculation. I would think that the court would at least want the assurances that its order is not futile that might stem from oral argument.